Citation Nr: 1203364	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-07 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for status-post open reduction and internal fixation of fracture dislocation of the right elbow (right elbow disability).

2.  Entitlement to a rating in excess of 10 percent for left wrist disabiity, absent trapezium with degenerative joint disease (left wrist disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel



INTRODUCTION

The Veteran had active duty from October 1952 to October 1956 and retired from the United States Naval Reserve in December 1992.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied increased ratings for the Veteran's service-connected right elbow and left wrist disabilities.

In October 2010, the Board remanded the Veteran's claims to the RO for further evidentiary development.  At that time, it noted that, following the RO's December 2009 rating decision that awarded service connection for residuals, status post right open carpal tunnel release and right ulnar nerve neurolysis and anterior transposition, in his February 2010 substantive appeal, the Veteran asserted that a VA examiner failed to fully evaluate his complaints of nerve damages in his right forearm and wrist, that was construed as a notice of disagreement with the initially assigned 30 percent rating.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A statement of the case (SOC) was issued in August 2011, but the Veteran did not submit a timely substantive appeal as to this matter and it is not currently before the Board.  See 38 C.F.R. § 20.200 (2011) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's right elbow disability has not resulted in the hand fixed in full pronation, supination, or hyperpronation.  There is no evidence of motion lost beyond the middle of the arc (limited pronation).

2.  The Veteran's left wrist disability is not manifested by ankylosis. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 percent for status post open reduction and internal fixation of fracture dislocation of the right elbow have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5213 (2011). 

2.  The schedular criteria for a rating in excess of 10 percent for left wrist absent trapezium with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5215 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In an August 2008 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the August 2008 letter, the Veteran was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and his VA and non-VA medical records have been obtained, to the extent available.

In April 2009, the Veteran was afforded a VA examination in conjunction with his claims and the examination report is of record.

As noted above, in October 2010, the Board remanded the Veteran's case to the RO for further development which included obtaining recent VA and non-VA treatment records, and scheduling him for a VA examination.  There has been substantial compliance with this remand, as the Veteran was scheduled for a VA examination of his right elbow and left wrist in May 2011.  His recent private treatment records, dated through April 2011, were also obtained.  The Board's duties to assist and notify have been met.

II. Factual Background and Legal Analysis

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

The Veteran asserts that the current manifestations of his service-connected right elbow and left wrist disabilities are more severe than is represented by the assigned 30 and 10 percent ratings, respectively.  In written statements, he asserts that his disabilities worsened and will not improve.

The present appeal involves the Veteran's claim that the severity of his service-connected right elbow and left wrist disabilities warrant higher disability ratings.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the history of a disability is even more important where, as here, the Veteran disagrees with the initial evaluation assigned upon the grant of service connection for left knee disability.  In such a case, separate ratings can be assigned for separate periods of time, based on the levels of disability manifested during each separate period of time, from the effective date of service connection.  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board observes that the words "slight", "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2011).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (2011); 38 C.F.R. §§ 4.2, 4.6. 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States Court of Appeals for Veterans Claims (Court) held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Degenerative arthritis established by X-ray findings are rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups 

a) Right Elbow

A January 1994 rating decision granted service connection for the Veteran's right elbow disability and assigned a 20 percent rating under Diagnostic Code 5213.  

In July 2008, the RO received the Veteran's current claim for an increased rating for his service-connected right elbow disability.  The probative evidence of record reflects that the Veteran is right-handed.

In April 2009, the Veteran underwent VA examination.  According to the examination report, during the last two years, the Veteran experienced worsened right elbow pain.  He had aching elbow pains at night, as well as intermittent pain during the day, mainly on rotation of his forearm and full extension of his elbow.  His pain did not radiate along the forearm and hand and there was no swelling.  There was limitation of motion of the elbow and occasional numbness along the ulnar aspect of the forearm and the third, fourth, and fifth fingers of the right hand.  He did not take pain medication or use a brace or any assistive device.  

Further, it was noted that the Veteran's pain had limited elbow motion and made him unable to play tennis or golf, but he was able to go fishing.  The pain did not interfere with his activities of daily living and he had no incapacitating episodes in the last year.  He was retired since 1997 and, prior to that, worked as a fireman in New York City.  

Objectively, examination of the Veteran's right elbow showed two well-healed postoperative scars: one measuring 10 centimeters (cm) over the posterior aspect of the distal upper arm and the other was 6 cm over the posterior aspect of the forearm.  There was no swelling.  The elbow was held in 45-degrees of flexion contracture.  There was tenderness over the posterolateral aspect of the elbow between the olecranon and the medial condyle.  There was a negative Tinel sign.  Range of motion of the right elbow was from 45 degrees of flexion to 135 degrees of flexion.  Attempted extension of the elbow produced pain.  Pronation of the forearm was to 80 degrees and supination was to 70 degrees with pain in the last 5 degrees.  There was no crepitus and repetitive elbow motion did not produce additional limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.

There were also decreased sensations over the ulnar aspect of the right forearm as well as over the third, fourth, and fifth fingers of the right hand.  There was a good hand grip with normal (5/5) strength and normal radial pulse.  Examination of the right wrist showed no swelling, deformity or tenderness.  Wrist dorsiflexion was from 0 to70 degrees and palm flexion was from 0 to 80 degrees.  Radial deviation was to 20 degrees and ulnar deviation was to 35 degrees.  There was no crepitus and repetitive motion did not produce additional limited motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  Results of x-rays of the right elbow taken at this time showed status post trauma to the right elbow with a screw in the radial head, that was deformed, and loss of intraarticular space; results of x-rays of the right wrist were normal.  The diagnosis was status post open reduction and internal fixation of fracture dislocation of the elbow with residual limitation of motion and pain

The evidence also includes a May 2009 private medical evaluation performed by D.S., M.D., indicating that, over the past three years, the Veteran experienced increased right elbow pain, limited elbow motion and numbness and weakness of his right hand, with sensory loss of the 3rd, 4th, and 5th fingers.  

Objectively, the Veteran's right arm had elbow disfigurement, limited extension and positive Tinel's sign at the elbow over the ulnar nerve.  There was right ulnar sensory loss and weakness and atrophy of the right interossei and hypothenar muscle.  The assessment included ulnar nerve lesion.  Diagnostic imaging was ordered and it was noted that the Veteran's ulnar nerve damage was obviously related to impingement secondary to the prior injury sustained in service and progressed severely to involve the ulnar nerve at the elbow.  Due to the atrophy, the Veteran was advised to undergo ulnar transposition surgery as soon as possible.  Results of an electromyography and nerve conduction study (EMG/NCV) of the Veteran's right arm revealed mild right carpal tunnel syndrome and severe ulnar neuropathy at the elbow.

A June 2009 private x-ray report reflects moderately severe right elbow osteoarthritis with apparent underlying post-traumatic and postoperative changes; and the tip of the cortical screw in the radial head may be projecting into the joint space.

Right carpal tunnel syndrome surgery was performed in July 2009 according to the Veteran's private medical records in the file.

When seen by Dr. D.S. in April 2011, the Veteran said that his right hand was getting weaker and complained of problems feeling things in his right hand and dropping items.  Objectively, there was severe weakness in the right hand with atrophy in thenar, hypothenar, and interosseous muscles all at 3/5 strength.  There was sensory loss in the right hand in the medial and ulnar distributions - dense.  The assessment was carpal tunnel syndrome and ulnar nerve lesion.  Dr. D.S. noted that the Veteran had a severe median neuropathy that showed more weakness and atrophy.  It was also noted that the Veteran's ulnar damage was profound with more atrophy and weakness in the hyopthenar and interosseous muscles.  The Veteran was unable to use his right hand without using vision to tell him if he was exerting enough force to hold even eating utensils.  Nothing more can be done to halt the progression of his right hand damage.  The abnormalities were well documented on examination and nerve conduction studies.  

A May 2011 VA orthopedic examination report indicates that the examiner reviewed the Veteran's medical records.  The Veteran complained of increased right elbow pain and stiffness with increased numbness and weakness in his hand.  His symtoms included pain, stiffness, weakness, incoordination, decreased speed of joint motion and swselling.  Range of motion of the right elbow was flexion from 20 to 120 degrees; extension from 20 to 20 degrees; and pronation and supination each from 0 to 70 degrees.  There was objective evidence of pain with active motion but no additional limitations after three repetitions of range of motion.  Results of x-rays taken at this time showed degenerative changes, prior reconstruction, possibly intra-articular loose bodies.  

Further, it was noted that the Veteran was a retired firefighter (1992) based on age/duration of his work.  The diagnosis was posttraumatic arthritis of the right elbow and ulnar neuropathy at the right elbow.

The Veteran's service-connected right elbow disability is currently assigned a 20 percent rating under Diagnostic Code 5213.  Diagnostic Code 5213 applies to impairment of supination and pronation of the elbow.  Under Diagnostic Code 5213, limitation of pronation with motion lost beyond the last quarter arc where the hand does not approach full pronation warrants a 20 percent rating; limitation of motion of pronation motion lost beyond the middle of the arc warrants a 30 percent rating; loss of supination or pronation due to bone fusion, with the hand fixed in full pronation, warrants a 30 percent rating; and loss of supination or pronation due to bone fusion, with the hand fixed in supination or hyperpronation, warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5213.

Under Diagnostic Code 5206, limitation of flexion of the forearm to 45 degrees is assigned a 50 percent rating for the major extremity and, limitation of flexion to 55 degrees is assigned a 40 percent rating.  Limitation of flexion to 70 degrees is assigned a rating of 30 percent and, limitation of flexion to 90 degrees is assigned a 20 percent rating for both arms.  See 38 C.F.R. § 4.71a, Diagnostic Code 5206 (2011). 

Diagnostic Code 5207 pertains to limitation of extension of the forearm.  See 38 C.F.R. § 4.71a (2011).  Under Diagnostic Code 5207, a 20 percent rating is warranted for extension of the major forearm limited to 75 degrees; a 30 percent rating is warranted for extension of the major forearm limited to 90 degrees; and a 40 percent rating is warranted for extension of the major forearm limited to 100 degrees.  A 50 percent rating is warranted for extension of the major forearm limited to 110 degrees.  Id. 

Diagnostic Codes 5205 (ankylosis of the elbow), 5209 (other impairment of the elbow, flail joint fracture), 5210 (nonunion of the radius and ulna, with flail joint), 5212 (impairment of the radius), 5214 (ankylosis of the wrist), 5216-5227 (ankylosis of the fingers), and the diagnostic criteria pertaining to impairment of the nerves and the criteria pertaining to muscle injuries, are not applicable in this claim because the medical evidence does not show that the Veteran has any of those conditions.  Specifically, the April 2009 and May 2011 VA examinations and VA and non-VA treatment records do not demonstrate any objective finding of ankylosis, muscle injury, or neurological disorder in the right elbow.  Regarding Diagnostic Code 8516, that contemplates neurological disability of the ulnar nerve, the Veteran is already in receipt of a 30 percent rating for moderate impairment of his right wrist due to residuals of right open carpal tunnel release and right ulnar nerve neurolysis and anterior transposition.  38 C.F.R. § 4. 124a (2011).  As mentioned in the Introduction, he did not perfect an appeal of the December 2009 rating decision; therefore, he is not entitled to an increased rating for right wrist and ulnar nerve impairment associated with his right elbow disability at this time.  

Under Diagnostic Code 5211, that rates impairment of the ulna, a 20 percent rating is warranted for nonunion in the lower half.  38 C.F.R. § 4.71a, Diagnostic Code 5211 (2011).  A 30 percent rating is warranted for nonunion of the ulna in the upper half, with false movement, without loss of bone or deformity; and a 40 percent rating is warranted for nonunion of the ulnar in the upper half, with false movement, with loss of bone substance and marked deformity.  Id.

Plate I in 38 C.F.R. § 4.71a (2011) shows that normal range of motion of the elbow is from 0 degrees of extension to 145 degrees of flexion.  Normal pronation of the forearm is to 80 degrees of pronation and 85 degrees of supination. 

Upon review of the probative evidence of record, the Board concludes that a rating in excess of 20 percent is not warranted at any time during the pendency of the appeal for a right elbow disability under Diagnostic Code 5213 that provides for a 30 percent rating for limitation of motion of pronation lost beyond the middle of the arc.  A 30 percent rating is also warranted for loss of supination or pronation due to bone fusion, with the hand fixed in full pronation.  At no time since the Veteran filed his claim for an increased rating in July 2008, has the evidence demonstrated limitation of pronation with the right hand motion lost beyond the middle of the arc.  Nor is there evidence of bone fusion with the right hand fixed in pronation.  Supination on the most recent VA examination was 0 to 70 degrees. 

The Board finds that the evidence does not support a rating greater than 20 percent for the Veteran's service-connected right elbow disability under Diagnostic Code 5213 as his overall symptomatology does not more nearly approximate the criteria for a higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5213.

Nor is the Veteran entitled to a higher rating under Diagnostic Code 5211 which provides for a 30 percent rating for nonunion of the ulna in the upper half, with false movement, without loss of bone or deformity.  The June 2009 private x-ray indicated that the tip of the cortical screw in the radial head may be projecting into the joint space.  However, nonunion in the upper half of the ulna with false movement without loss of bone substance or deformity for the major extremity has not been shown by X-ray.  The Board therefore finds that the evidence of record does not support a rating greater than 20 percent for the Veteran's service-connected right elbow disability under Diagnostic Code 5211. 

The Board finds that a separate rating is not warranted under any other diagnostic code.  The Veteran's flexion of his right forearm while limited still exceeded 100 degrees throughout the pendency of this appeal.  Moreover, while the Veteran was shown to have some limited extension of the right forearm in both VA examinations, a higher rating is not warranted under Diagnostic Code 5207.  As a compensable rating is assigned for loss of pronation for the right elbow, a separate rating under Diagnostic Code 5003 is not warranted, as such is only assigned when limitation of motion is not compensable under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Veteran's subjective complaints notwithstanding, the examination reports and clinical records note that repetitive use did not result in any additional loss of range of motion due to pain, weakness, or fatigue.  See 38 C.F.R. §§ 4.40, 4.45.  While the April 2011 private record notes atrophy of thenar, hypothenar, and interosseous muscles and sensory loss in the right hand (associated with the separately service-connected residuals of the right open carpal tunnel release and right ulnar nerve neurolysis and anterior transposition), there was no other clinical finding of muscle loss, or any additional sensory loss, due to the right elbow disability nor was such noted by the April 2009 and May 2011 VA examiners.

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The effects of pain reasonably shown to be due to the Veteran's service-connected right elbow disability are contemplated in the currently assigned 20 percent rating.  Even with consideration of the finding of objective evidence of pain after repetitive motion, but no additional limitations after three repetitions of range of motion, reported by the April 2009 and May 2011 VA examiners, and complaints of increased elbow pain and stiffness, there is no indication that pain, due to disability of the right elbow, caused functional loss greater than that contemplated by the currently assigned 20 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  A separate evaluation for pain is not for assignment.  Spurgeon. 

The evidence shows that elbow scarring is not painful or tender to touch or adherent.  As such, the Board finds that a separate compensable evaluation for scars on the right elbow is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (2005). 

The preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for his service-connected right elbow disability.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b). 

b) Left Wrist

The record reflects that service connection for the left wrist disability was granted in the January 1994 rating decision and assigned a 10 percent disability rating under Diagnostic Code 5215.  

In July 2008, the RO received the Veteran's current claim for an increased rating for his left wrist disability.

According to the April 2009 VA examination report, the Veteran had no complaints whatsoever in his left wrist.  He had intermittent slight pain over the ulna, mainly on pronation of his forearm with no swelling, tingling or numbness in the arm or hand.  His pain did not interfere with his activities of daily living and he did not use pain medication.  As discussed above, he is right handed.

Objectively, examination of the Veteran's left forearm showed no swelling, deformity, or tenderness.  There was a 9 cm well-healed operative scar over the shaft of the ulna with no swelling or deformity.  There was mild tenderness on deep palpation over the ulna.  The site of the previous surgery at 9-cm proximate to the ulnar styloid.  Range of motion showed forearm supination to 85 degrees and pronation to 80 degrees.

Examination of the Veteran's left wrist showed no swelling, deformity, or tenderness.  Range of wrist motion was dorsiflexion to 70 degrees, ulnar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 40 degrees with no crepitus and no pain.  Repetitive motion did not produce additional limited motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  There was normal sensation and muscle strength in the forearm, wrist, and hand.  Results of x-rays taken at this time showed absent trapezium, fused first metacarpophalangeal joint, and degenerative joint disease.  The diagnosis was left wrist absent trapezium and degenerative joint disease with no current complaints.

The May 2011 VA examination report includes the Veteran's complaints of left wrist pain and stiffness with weakness and limited motion.  Objectively, there were findings of crepitus, tenderness, and guarding of movement.  Range of motion of the left wrist was dorsiflexion and palmar flexion each from 0 to 60 degrees; radial deviation from 0 to 15 degrees and ulnar deviation from 0 to 35 degrees.  There was objective evidence of pain with active motion on the left side but no additional limited motion after three repetitions of range of motion.  There was no joint ankylosis.  Results of x-rays taken at this time showed surgical resection of the trapezium, fused first metacarpophalangeal joint, degenerative changes. The diagnosis was left wrist arthritis that had a moderate effect on all the Veteran's activities.

The Veteran's service-connected left wrist disability is currently evaluated as 10 percent disabling under Diagnostic Code 5215, that rates limitation of motion of the wrist.  A 10 percent rating is warranted for limitation of wrist motion (major or minor), such that dorsiflexion is less than 15 degrees or palmar flexion is limited in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  That is the highest schedular disability rating available under that Diagnostic Code. 

The normal range of motion for the wrist is plantar flexion to 80 degrees; dorsiflexion to 70 degrees; ulnar deviation to 40 degrees; and radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I.

Higher ratings are available under 38 C.F.R. § 4.71a, Diagnostic Code 5214; however, that provision requires the presence of ankylosis, a manifestation not present in the veteran's case.  Ankylosis is the immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Because the Veteran is able to move his left wrist, a rating in excess of 10 percent is not warranted under Diagnostic Code 5214. 

Although there are other diagnostic codes that potentially relate to impairment of the wrist, after reviewing these alternative provisions, the Board can find no basis on which to assign an increased rating for the veteran's right wrist disability.  For example, there is no evidence of peripheral nerve impairment in the left wrist so as to warrant application of a higher rating.  Further, although the Veteran has degenerative joint disease, arthritis due to trauma, confirmed by x-ray findings, is rated as degenerative arthritis, and the appellant is already rated on that basis. 

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 4.59, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain per DeLuca.  A review of the record, however, shows that there are no additional factors which would restrict motion to such an extent that the criteria for a higher rating would be justified.  Even considering DeLuca, the Veteran retains motion within contemplation of the 10 percent rating.  Regardless, because the Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider 38 C.F.R. § 4.40 and 4.45.  Johnston.  See also Spurgeon, supra (to the effect that a separate evaluation for pain is not for assignment).

The preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for his service-connected left wrist disability.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b). 

c) Both Disabilities

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. at 505.  However, the evidence reflects that the Veteran's symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.

The Board has also considered whether the Veteran's right elbow and left wrist disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, here, the record reveals that the Veteran has told VA examiners that he retired in the 1990s based on work and age eligibility.  There is no suggestion that the service-connected disabilities would preclude employment.  


ORDER

A rating in excess of 20 percent for a right elbow disability is denied.

A rating in excess of 10 percent for a left wrist disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


